274 S.W.3d 612 (2009)
STATE of Missouri, Respondent,
v.
Michael R. JOHNSON, Appellant.
No. ED 91134.
Missouri Court of Appeals, Eastern District, Division Three.
January 20, 2009.
Irene Karns, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael R. Johnson ("defendant") appeals the judgment of the trial court on his conviction of one count of first-degree assault of a law enforcement officer. Defendant argues his conviction violated his protection against double jeopardy, there was insufficient evidence to support the conviction, and the court erred in admitting statements he made to the law enforcement officer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).